There was no legal authority to charge the official court reporter's fees for taking testimony as part of the costs in this case, unless consented to by defendants, especially when Master's fees are also allowed. A local rule of court having such object would be unenforcible. See State vs. Call, 39 Fla. 504, 22 So. 748. But where appellant avails himself of the testimony so taken and uses it on appeal, I cannot see where he has any cause of complaint because so using the testimony, he in effect becomes obligated to pay for it at the price fixed. But for the fact that the testimony taken has been used on this appeal, I would be inclined to hold that the fees of the stenographer must be eliminated unless consented to by parties. The same applies to fees for copies of documents. The Master's fees are of course allowable. *Page 370